The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Phelps on 30 May 2022.
The application has been amended as follows:
1.	(Currently Amended)  A method of servicing a shock absorber of an aircraft landing gear shock absorbing strut, the shock absorber including a sealed, variable volume chamber containing a liquid and a gas in fluid communication with one another, the method comprising:
using a mixer to mix the liquid and the gas within the sealed, variable volume chamber until the liquid contains at least a predetermined percentage of mass of the gas in a saturated state at the same temperature and pressure 
subsequently performing one or more servicing actions.
2.	(Currently Amended)  The method according to claim 1, wherein the steps of using the mixer and performing one or more servicing actions are carried out while the shock absorbing strut is carrying a weight of the aircraft. 
3.	(Original)  The method according to claim 1, wherein the step of performing one or more servicing actions comprises performing one or more first servicing measurements.
4.	(Currently Amended)  The method according to claim 3, wherein the one or more first servicing measurements comprises measuring the pressure within the sealed, variable volume chamber and/or measuring the temperature within the sealed, variable volume chamber and/or measuring a length of the shock absorber.
5.	(Original)  The method according to claim 4, wherein after the step of performing one or more first servicing measurements, the step of performing one or more servicing actions comprises a step of performing one or more first servicing operations.
6.	(Currently Amended)  The method according to claim 5, wherein the one or more first servicing operations comprises adding an additional quantity of gas to the sealed, variable volume chamber or removing a portion of the gas from the sealed, variable volume chamber.
7.	(Currently Amended)  The method according to claim 5, wherein the one or more first servicing operations comprises modifying a load carried by the shock absorber and performing one or more second servicing measurements.
8.	(Currently Amended)  The method according to claim 7, wherein the one or more second servicing measurements comprises measuring the pressure within the sealed, variable volume chamber and/or measuring the temperature within the sealed, variable volume chamber and/or measuring the length of the shock absorber.
9.	(Original)  The method according to claim 8, wherein after the step of performing one or more second servicing measurements, the step of performing one or more servicing actions comprises a step of performing one or more second servicing operations.
10.	(Currently Amended)  The method according to claim 9, wherein the one or more second servicing operations comprises adding an additional quantity of liquid to the sealed, variable volume chamber or removing a portion of the liquid from the sealed, variable volume chamber.
11.	(Currently Amended)  The method according to claim 1, wherein the step of mixing using a mixer comprises withdrawing a quantity of the liquid from a lower region of the sealed, variable volume chamber into a pumping unit and forcing the withdrawn quantity of the liquid into an upper region of the sealed, variable volume chamber to spray the withdrawn quantity of the liquid into the sealed, variable volume chamber.  
12.	(Currently Amended)  An aircraft landing gear shock absorbing strut servicing apparatus comprising:
an aircraft landing gear shock absorbing strut comprising an shock absorber, the shock absorber including a sealed, variable volume chamber containing a liquid and a gas in fluid communication with one another; and
a mixer provided in fluid communication with an inside of the sealed, variable volume chamber and configured to mix the liquid and the gas until the liquid contains at least a predetermined percentage of mass of the gas in a saturated state at the same temperature and pressure
13.	(Currently Amended)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 12, wherein the mixer comprises a pump device external to the shock absorber and including a first hose coupled to a first port through a lower end of the shock absorber sealed, variable volume chamber and a second hose coupled to a second port through an upper end of the shock absorber sealed, variable volume chamber.   
14.	(Currently Amended)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 13, wherein the second port is arranged to disrupt a flow of liquid entering the shock absorber to form a spray of liquid into the sealed, variable volume chamber.
15.	(Currently Amended)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 12, wherein the mixer comprises an impeller mounted for rotation within the sealed, variable volume chamber and an electric motor arranged to drive the impeller, the electric motor being sealed within a liquid tight enclosure.
16.	(New)  The method according to claim 1, wherein the predetermined percentage of mass of the gas is at least 90%.
17.	(New)  The method according to claim 1, wherein the predetermined percentage of mass of the gas is at least 95%.
18.	(New)  The method according to claim 1, wherein the predetermined percentage of mass of the gas is at least 99%.
19.	(New)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 12, wherein the predetermined percentage of mass of the gas is at least 90%.
20.	(New)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 12, wherein the predetermined percentage of mass of the gas is at least 95%.
21.	(New)  The aircraft landing gear shock absorbing strut servicing apparatus according to claim 12, wherein the predetermined percentage of mass of the gas is at least 99%.
ALLOWABLE SUBJECT MATTER
Claims 1-21 are pending and allowed.  Claims 1-2, 4-8, 10-15 are currently amended. Claims 16-21 are new.
The restriction requirement for Species, as set forth in the Office action mailed on April 14, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-15, directed to Species B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. Because claim 12 have been rejoined to the allowable claims 1-11, Claims 12-15 are allowable.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are
no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Fazeli et al. US 2015/0267769 (A1) teaches a method and system of monitoring condition of a shock strut senses gas temperature, gas pressure, and stroke of the strut during a landing event. Oil loss is determined based upon a deviation of a transient pressure coefficient derived from transient gas pressures at two different strokes from a nominal coefficient value. Gas loss is determined based upon a temperature adjusted transient gas pressure at a selected stroke and a nominal gas pressure value at the selected stroke.
In regarding to independent claims 1 and 12, Fazeli taken either individually or in combination with other prior art of record fails to teach or render obvious a method and apparatus for servicing a shock absorber of an aircraft landing gear shock absorbing strut, the shock absorber including a sealed, variable volume chamber containing a liquid and a gas in fluid communication with one another, the method comprising:
using a mixer to mix the liquid and the gas within the sealed, variable volume chamber until the liquid contains at least a predetermined percentage of mass of the gas in a saturated state at the same temperature and pressure; and subsequently performing one or more servicing actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667